






[magneteklogo.jpg]


Magnetek, Inc.
 
Performance Stock Award Agreement
(“Incentive Stock Document”)
 
 
FOR GOOD AND VALUABLE CONSIDERATION, MAGNETEK, INC., a Delaware corporation,
hereby grants to the Grantee named below, an award to receive shares of its
$0.01 par value common stock (the “Performance Stock”), upon the terms and
subject to the conditions set forth in this Performance Stock Award Agreement
(the “Agreement”).  The award is granted as an award of Restricted Stock Units
pursuant to the 2014 Stock Incentive Plan of Magnetek, Inc., approved by the
Board of Directors on February 27, 2014 and approved by the stockholders at the
2014 Annual Meeting on April 30, 2014 (the “Plan”) and is subject to the terms
and conditions of the Plan, which are incorporated herein by reference,
including but not limited to Section 8 governing grants of Restricted Stock
Units.  In the event of any conflict between the provisions of this Agreement
and the provisions of the Plan, the terms of the Plan shall control, except as
expressly stated otherwise in this Agreement. The Committee, as defined in the
Plan, shall have the authority to interpret this Agreement and may change or
modify its terms, subject to the terms of the Plan.
 
Grantee:
 
 
 
Number of Shares Subject to Award:
 
*Subject to restrictions in the Plan and this Agreement
 
 
 
Date of Award:
 
 
 
Vesting:
Your rights in and to the Performance Stock shall not be vested as of the Date
of the Award and shall be subject to the forfeiture provisions set forth below
unless and until otherwise vested pursuant to the terms of this Agreement.
Provided that you remain continuously employed by the Company through the date
the Compensation Committee certifies the attainment of the targets, if any, a
portion or all of the Performance Stock will vest or be forfeited in accordance
with the vesting schedule attached as Exhibit “A.”


Following a Change of Control, the Award shall vest in accordance with Section
13(b) of the Plan, provided that (i) the “target level of performance”
applicable to this Award shall entitle you to 100% of the Performance Stock
granted to you under this Award and (ii) the “time-based servicing vesting
criteria” applicable to the Performance Stock Award following a Change of
Control shall not be satisfied unless you remain continuously employed by the
Company until December 31, 2017, except upon an involuntary termination of your
employment without Cause or a voluntary termination of your employment for Good
Reason within 12 months following a Change of Control or as otherwise provided
in a change in control agreement or retention agreement between you and the
Company, if any.







--------------------------------------------------------------------------------




        
Issuance of Shares:








 
Promptly following the vesting of the Performance Stock, if any, the Company
shall issue one Share to you for each Share subject to this Performance Stock
Award which has been determined to vest by the Compensation Committee in
accordance with the vesting schedule attached as “Exhibit A.” Such Shares shall
be registered in your name (either in book-entry form or otherwise) promptly
following such vesting.
Restrictions:
Until Shares in satisfaction of the Performance Stock are issued, the
Performance Stock granted under this award shall not be subject to transfer,
sale, pledge, encumbrance, assignment or any other means of disposition, whether
voluntary, involuntary or by operation of law as a result of a judgment, levy,
attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy). Any attempted disposition of the Performance Stock shall be null
and void and of no effect; provided, however, that nothing in this section shall
prevent a transfer by will or by the applicable laws of descent and distribution
or pursuant to a “domestic relations order” as defined in the Internal Revenue
Code of 1986, as amended, except as limited by the Plan.

 Forfeiture:
Except as otherwise provided in a change in control agreement or retention
agreement between you and the Company, if any, the following forfeiture
provisions shall apply to the Performance Stock awarded to you under this
Agreement:




 
 
*
In the event that your employment is terminated voluntarily or you have given
notice of your intent to terminate your employment prior to the above vesting
date, all of the Performance Stock awarded to you under this Agreement will be
forfeited.


 
 
*
In the event your employment is involuntarily terminated prior to the above
vesting date, other than due to your death or “Disability” as defined in the
Plan, all of the Performance Stock awarded to you under this Agreement will be
forfeited unless the Committee, in its sole and absolute discretion, elects to
accelerate the vesting of some or all of the Performance Stock awarded under
this Agreement.


 
 
*
In the event that your employment is terminated in connection with a “Change of
Control,” as defined in the Plan, your rights with respect to the Performance
Stock awarded pursuant to this performance-based award will be subject to the
terms of Section 13(b) of the Plan.


 
 
*
In the event of your death or Disability prior to the above vesting date, the
Performance Stock shall vest in full or on a pro-rata basis, as determined by
the Committee, as of the date of such death or Disability.


 
 
 
 
Dividend
Equivalents:
During the period the Performance Stock is unvested and prior to the date that
Shares are issued to you in satisfaction of this Performance Stock Award
pursuant to the terms hereunder, no dividends or dividend equivalents shall be
payable to you in respect of dividends or distributions payable by the Company
to the stockholders of the Company on the Company’s Shares.
 
 
 
 
Transferability:
Neither the Performance Stock award nor any interest in the award are
transferable, except as otherwise provided in Section 15 of the Plan.

 




--------------------------------------------------------------------------------




Payment of Withholding
Taxes:
At the time of issuance of Shares to you in satisfaction of this Performance
Stock Award following vesting, all of the income and employment taxes required
to be withheld by the Company in connection with the settlement of this
Performance Stock Award shall be paid to the Company by withholding Shares
otherwise issuable under this award having an aggregate value (based on the
opening sale price per Share on the NASDAQ Global Select Market on the date the
Shares are withheld) equal to the amount of the required withholding tax.
 
 
No Employment Rights:
This Agreement does not confer upon you any right to continue in the employment
of Magnetek, Inc. or any of its subsidiaries or affiliates, nor does it affect
the Company’s right to terminate your employment, with or without cause, or
confer any right upon you to participate in any welfare or benefit plan of the
Company.
  MAGNETEK, INC.
 
GRANTEE
 
 
 
 
By:
 [petermmccormicksignature.jpg]
 By:
 
 
Peter M. McCormick
 
  Name
 
President and Chief Executive Officer
 
  Address:
 
 
 
 
By:
 [scottscramersignature.jpg]
 
 
 
Scott S. Cramer
 
 
 
Vice President, General Counsel & Corporate
Secretary
 
 
 
 
 
 
 
 
 
 







